Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 23 September 2021. Claim 1 was canceled. Claims 2-21 are newly added. Claims 2-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 2 recites:
receiving … an input specifying modification of a data record associated with one of the clinical trial processes, wherein the data record includes a plurality of fields corresponding respectively to a plurality of stages of the one clinical trial process; 
determining a particular stage among the plurality of stages corresponding to the data record; 
assigning a workflow rule to an action based on the one or more user interface elements; 
evaluating the input according to the workflow rule to initiate the action; 
determining a performance metric for the action, wherein the performance metric specifies timing information and cost information for the particular stage; 
updating the data record based on the performance metric.
Therefore, the claim as a whole is directed to “managing clinical trial processes,” which is an abstract idea because it is a method of organizing human activity. “Managing clinical trial processes” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 2 recites the following additional elements:
a user interface;
presenting, via the user interface, one or more user interface elements corresponding to the particular stage; 
modifying the one or more user interface elements of the user interface according to the updated data record.
These additional element merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 2 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, claim 2 is ineligible.

Dependent claims 3-4 and 6-7 merely further limit the abstract idea of claim 2 discussed above and are thereby considered to be ineligible.
Dependent claims 5 and 8 further recite additional elements (user interface elements and notifications) that merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 5 and 8 are ineligible.
Claims 9-15 are parallel in nature to claims 1-8, except claim 9 recites further additional elements of a processor and a memory. These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly claims 9-15 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim 16 is substantially similar to claim 1, except it includes further additional elements in the form of “one or more servers” and “initiate establishment of a communication session over a data network” with some clinical trial sites, and “presenting, via the user interface, a plurality of centrally handled record types for the first clinical trial site and the second clinical trial site.” These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly claim 16 is rejected as being directed towards ineligible subject matter based upon the same analysis above. 
Dependent claims 17-21 merely further limit the abstract idea of claim 16 discussed above and are thereby considered to be ineligible.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kalluri (U.S. 2015/0019233), hereinafter “Kalluri,” in view of DeMeyer et al. (U.S. 2015/0019233), hereinafter “DeMeyer.”

Regarding Claim 2, Kalluri discloses a method of monitoring a plurality of clinical trial processes, comprising: 
receiving, via a user interface, an input specifying modification of a data record associated with one of the clinical trial processes (See Kalluri [0034] the system can collect site data from different sites. This is understood to be an update to a data record. [0036] site data can be received through a user interface.), wherein the data record includes a plurality of fields corresponding respectively to a plurality of stages of the one clinical trial process (See Kalluri [0035] different stages of the trial/project including start up, active, follow up, and close out. These are considered to be different stages of the clinical trial process. [0037] the system can be in the form of a spreadsheet, which include a plurality fields.); 
assigning a workflow rule to an action based on the one or more user interface elements (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected); 
evaluating the input according to the workflow rule to initiate the action (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected); 
determining a performance metric for the action, wherein the performance metric specifies timing information and cost information for the particular stage (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (i.e. Effort metrics) and number of hours spent on various stages of the trial/project. See also [0034].); 
updating the data record based on the performance metric (See Kalluri [0045] the site data is stored after it is received; [0042] site data can be new data not yet received or updated version of data previously received.); and
modifying the one or more user interface elements of the user interface according to the updated data record (See Kalluri [0064] and [0065] and Fig. 8, “Display 350 can be configured to provide a site a dashboard view of the site's site metrics and industry metrics.” This is understood to include the performance metrics.).
Kalluri does not disclose: 
determining a particular stage among the plurality of stages corresponding to the data record; 
presenting, via the user interface, one or more user interface elements corresponding to the particular stage; 
DeMeyer teaches:
determining a particular stage among the plurality of stages corresponding to the data record (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.); 
presenting, via the user interface, one or more user interface elements corresponding to the particular stage (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.); 
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 3, Kalluri in view of DeMeyer discloses the method of claim 2 as discussed above. Kalluri further discloses a method, comprising:
determining a plurality of other performance metrices associated with other ones of the plurality of clinical trial processes (See Kalluri [0020] system can estimate many metrics, including estimated cost, proposed strategy, effort metrics, quality metrics, other performance indicators, and trial, site, and study conduct characteristics.); and 
computing a normalization of the performance metric based on the plurality of other performance metrices, wherein the data record is updated based on the normalized performance metric (See Kalluri [0038] the system can further configure the data provided by the site to be in a format that is recognizable and readable by data extractor application. This is understood to be a form of normalization.).

Regarding claim 4, Kalluri in view of DeMeyer discloses the method of claim 2 as discussed above. Kalluri further discloses a method, comprising:
determining a timing metric for the data record, wherein the timing metric specifies timing information for completion of the particular stage, wherein the data record is further updated based timing metric (See Kalluri [0056] For example, site data can include a length of time to complete a task. In such an example, the site data received from a site in operation can be compared to the amount of time it took the site to perform the same or similar task in the past.).

Regarding claim 5, Kalluri in view of DeMeyer discloses the method of claim 4 as discussed above. Kalluri does not further disclose a method, comprising:
determining availability of the one or more user interface elements based on type of the data record, wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof.
DeMeyer teaches:
determining availability of the one or more user interface elements based on type of the data record (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial director/manager or site coordinator). [0047] Further, the system can display different data based on the user’s current tasks (which are related to the activities of the different stages in [0008]). This different information (for the different tasks) is considered to be different “record types.” [0054] the clinical trial documents discussed in this paragraph are considered a “record type.” [0055] the announcements described in this paragraph are considered to be another example of a “record type.”), wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof (See DeMeyer Fig. 5; this image shows the use of menus, buttons, and data entry fields.). 
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 6, Kalluri in view of DeMeyer discloses the method of claim 2 as discussed above. Kalluri further discloses a method, wherein:
the data record is dynamically updated according to real-time determination of the performance metric (See Kalluri [0044] site data can be received automatically.).

Regarding claim 7, Kalluri in view of DeMeyer discloses the method of claim 2 as discussed above. Kalluri further discloses a method, wherein:
the performance metric includes a cost metric (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (i.e. Effort metrics) and number of hours spent on various stages of the trial/project. See also [0034].), the method further comprising: 
determining the cost metric for completing the particular stage (See Kalluri [0059] In one embodiment, site metrics can include current metrics of a site, such as a current budget, a current number of employees, a current progress of projects, etc.), wherein the cost metric include a budget information for the one clinical trial process (See Kalluri [0035] site data and metrics can include costs and budgeting, as well as quality of conduct data (i.e. Effort metrics).).

Regarding claim 8, Kalluri in view of DeMeyer discloses the method of claim 2 as discussed above. Kalluri further discloses a method, comprising:
calculating a date for completing a subsequent stage of the one clinical trial process based on historical timing metrics, historical performance metrices, or a combination thereof (See Kalluri [0034] Dates of various activities can include historical activities or activities scheduled in the future. The various activities can be activities with a cycle time. The cycle time can be, for example, time from submission to review and/or approval, time from approval of different stages and/or approval bodies, time from a draft contract received to full execution of a contract, time from execution of a contract to actual work on the contract has started and/or completed, or time from receipt of a draft budget and finalization of a budget. Such data can be used to calculate cycle time metrics.); and
Kalluri does not disclose: 
presenting, via the user interface, a notification associated with the calculated date.
DeMeyer teaches:
presenting, via the user interface, a notification associated with the calculated date (DeMeyer [0025] the CTMS is used to track progress and milestones against schedules and deadlines; [0055] there is an announcement and reminder function in the CTMs as well).
Therefore, the Kalluri discloses a system that calculates the future projected completion dates of various stages and milestones in a clinical trial. Demeyer teaches the use of reminders and announcements in an effort to track progress and milestones against schedules and deadlines. Together, these references teach the use of reminders for calculated future completion dates.
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 9, Kalluri discloses an apparatus for monitoring a plurality of clinical trial processes, comprising:
at least one processor (See Kalluri [0026].); and 
at least one memory including computer program code for one or more programs, the at least one memory (See Kalluri [0026].) and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, 
receive, via a user interface, an input specifying modification of a data record associated with one of the clinical trial processes (See Kalluri [0034] the system can collect site data from different sites. This is understood to be an update to a data record. [0036] site data can be received through a user interface.), wherein the data record includes a plurality of fields corresponding respectively to a plurality of stages of the one clinical trial process (See Kalluri [0035] different stages of the trial/project including start up, active, follow up, and close out. These are considered to be different stages of the clinical trial process. [0037] the system can be in the form of a spreadsheet, which include a plurality fields.); 
assign a workflow rule to an action based on the one or more user interface elements (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected); 
evaluate the input according to the workflow rule to initiate the action (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected); 
determine a performance metric for the action, wherein the performance metric specifies timing information and cost information for the particular stage (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (i.e. Effort metrics) and number of hours spent on various stages of the trial/project. See also [0034].); 
update the data record based on the performance metric (See Kalluri [0045] the site data is stored after it is received; [0042] site data can be new data not yet received or updated version of data previously received.); and 
modify the one or more user interface elements of the user interface according to the updated data record (See Kalluri [0064] and [0065] and Fig. 8, “Display 350 can be configured to provide a site a dashboard view of the site's site metrics and industry metrics.” This is understood to include the performance metrics.).
Kalluri does not disclose:
determine a particular stage among the plurality of stages corresponding to the data record; 
present, via the user interface, one or more user interface elements corresponding to the particular stage.
DeMeyer teaches:
determine a particular stage among the plurality of stages corresponding to the data record (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.); 
present, via the user interface, one or more user interface elements corresponding to the particular stage (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.).
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 10, Kalluri in view of DeMeyer discloses the apparatus of claim 9 as discussed above. Kalluri further discloses an apparatus, wherein the apparatus is further caused to:
determine a plurality of other performance metrices associated with other ones of the plurality of clinical trial processes (See Kalluri [0020] system can estimate many metrics, including estimated cost, proposed strategy, effort metrics, quality metrics, other performance indicators, and trial, site, and study conduct characteristics.); and 
compute a normalization of the performance metric based on the plurality of other performance metrices, wherein the data record is updated based on the normalized performance metric (See Kalluri [0038] the system can further configure the data provided by the site to be in a format that is recognizable and readable by data extractor application. This is understood to be a form of normalization.).

Regarding claim 11, Kalluri in view of DeMeyer discloses the apparatus of claim 9 as discussed above. Kalluri does not further disclose an apparatus, wherein the apparatus is further caused to:
determine a timing metric for the data record, wherein the timing metric specifies timing information for completion of the particular stage, wherein the data record is further updated based timing metric (See Kalluri [0056] For example, site data can include a length of time to complete a task. In such an example, the site data received from a site in operation can be compared to the amount of time it took the site to perform the same or similar task in the past.).

Regarding claim 12, Kalluri in view of DeMeyer discloses the apparatus of claim 11 as discussed above. Kalluri further discloses an apparatus, wherein the apparatus is further caused to:
determine availability of the one or more user interface elements based on type of the data record, wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof.
DeMeyer teaches:
determine availability of the one or more user interface elements based on type of the data record (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial director/manager or site coordinator). [0047] Further, the system can display different data based on the user’s current tasks (which are related to the activities of the different stages in [0008]). This different information (for the different tasks) is considered to be different “record types.” [0054] the clinical trial documents discussed in this paragraph are considered a “record type.” [0055] the announcements described in this paragraph are considered to be another example of a “record type.”), wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof (See DeMeyer Fig. 5; this image shows the use of menus, buttons, and data entry fields.). 
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 13, Kalluri in view of DeMeyer discloses the apparatus of claim 9 as discussed above. Kalluri further discloses an apparatus, wherein:
the data record is dynamically updated according to real-time determination of the performance metric (See Kalluri [0044] site data can be received automatically.).

Regarding claim 14, Kalluri in view of DeMeyer discloses the apparatus of claim 9 as discussed above. Kalluri further discloses an apparatus, wherein:
the performance metric includes a cost metric (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (i.e. Effort metrics) and number of hours spent on various stages of the trial/project. See also [0034].), the apparatus being further caused to:
determine the cost metric for completing the particular stage (See Kalluri [0059] In one embodiment, site metrics can include current metrics of a site, such as a current budget, a current number of employees, a current progress of projects, etc.), wherein the cost metric include a budget information for the one clinical trial process (See Kalluri [0035] site data and metrics can include costs and budgeting, as well as quality of conduct data (i.e. Effort metrics)).

Regarding claim 15, Kalluri in view of DeMeyer discloses the apparatus of claim 9 as discussed above. Kalluri further discloses an apparatus, wherein the apparatus is further caused to:
calculate a date for completing a subsequent stage of the one clinical trial process based on historical timing metrics, historical performance metrices, or a combination thereof (See Kalluri [0034] Dates of various activities can include historical activities or activities scheduled in the future. The various activities can be activities with a cycle time. The cycle time can be, for example, time from submission to review and/or approval, time from approval of different stages and/or approval bodies, time from a draft contract received to full execution of a contract, time from execution of a contract to actual work on the contract has started and/or completed, or time from receipt of a draft budget and finalization of a budget. Such data can be used to calculate cycle time metrics.). 
Kalluri does not disclose:
present, via the user interface, a notification associated with the calculated date.
DeMeyer teaches:
present, via the user interface, a notification associated with the calculated date (DeMeyer [0025] the CTMS is used to track progress and milestones against schedules and deadlines; [0055] there is an announcement and reminder function in the CTMs as well).
Therefore, the Kalluri discloses a system that calculates the future projected completion dates of various stages and milestones in a clinical trial. Demeyer teaches the use of reminders and announcements in an effort to track progress and milestones against schedules and deadlines. Together, these references teach the use of reminders for calculated future completion dates.
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 16, Kalluri discloses a system comprising:
one or more servers (See Kalluri [0026].) are caused to perform at least the following, 
initiate establishment of a communication session over a data network with a first clinical trial site (See Kalluri [0023].); 
receive, via a user interface, an input specifying modification of a data record associated with a clinical trial process maintained by the first clinical trial site (See Kalluri [0034] the system can collect site data from different sites. This is understood to be an update to a data record. [0036] site data can be received through a user interface.), wherein the data record includes a plurality of fields corresponding respectively to a plurality of stages of the clinical trial process (See Kalluri [0035] different stages of the trial/project including start up, active, follow up, and close out. These are considered to be different stages of the clinical trial process. [0037] the system can be in the form of a spreadsheet, which include a plurality fields.); 
assign a workflow rule to an action based on the one or more user interface elements (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected); 
evaluate the input according to the workflow rule to initiate the action (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected); 
determine a performance metric for the action, wherein the performance metric specifies timing information and cost information for the particular stage (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (i.e. Effort metrics) and number of hours spent on various stages of the trial/project. See also [0034].); 
update the data record based on the performance metric (See Kalluri [0045] the site data is stored after it is received; [0042] site data can be new data not yet received or updated version of data previously received.); 
modify the one or more user interface elements of the user interface according to the updated data record (See Kalluri [0064] and [0065] and Fig. 8, “Display 350 can be configured to provide a site a dashboard view of the site's site metrics and industry metrics.” This is understood to include the performance metrics.); 
initiate storage of the updated data record for the first clinical trial site (See Kalluri [0045].); 
establish another communication session with a second clinical trial site (See Kalluri [0023] the system can communicate with more than clinical trial site, which includes a “second clinical trial site.”); and 
presenting, via the user interface, a plurality of centrally handled record types for the first clinical trial site and the second clinical trial site (See Kalluri [0050] determining group metrics, can include a comparison and analysis of site data from other sites' clinic computing devices.).
Kalluri does not disclose:
determine a particular stage among the plurality of stages corresponding to the data record; 
present, via the user interface, one or more user interface elements corresponding to the particular stage. 
DeMeyer teaches:
determine a particular stage among the plurality of stages corresponding to the data record (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.). 
present, via the user interface, one or more user interface elements corresponding to the particular stage (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.).
The system of DeMeyer is applicable to the disclosure of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information related to clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalluri to include different interface elements for different stages of the clinical trial process as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding claim 17, Kalluri in view of DeMeyer discloses the system of claim 16 as discussed above. Kalluri further discloses a system, wherein:
the plurality of centrally handled record types are presented with a corresponding plurality of sections of the user interface (See Kalluri [0050] determining group metrics, can include a comparison and analysis of site data from other sites' clinic computing devices.), the plurality of centrally handled record types include: 
a first type relating to data records about the first trial site and the second trial site before being selected (See Kalluri [0020] system can include metrics from applications that include estimated cost, proposed strategy, effort metrics, quality metrics, other performance indicators, and trial, site, and study conduct characteristics. The prior metrics can be provided by the site or by the sponsor organization based on past performance of work the site performed for the sponsor clinical researcher.; 
a second type relating to data records about selection and award of the first trial site and the second trial site (See Kalluri [0034] this paragraph includes a description of many different examples of site data that relates to selection and award of contracts.); 
a third type relating to data records about activities associated with trials being running at the first trial site and the second trial site (See Kalluri [0022].); and 
a fourth type relating to data records about completed trials at the first trial site and the second trial site (See Kalluri [0034] site data includes historical activities.).

Regarding claim 18, Kalluri in view of DeMeyer discloses the system of claim 16 as discussed above. Kalluri further discloses a system, wherein the one or more servers are further caused to perform the following:
determine trial activity information about a plurality of clinical trials running at first trial site and the second trial site, wherein the trial activity information represents an aggregation of information for the first trial site and the second trial site (See Kalluri [0035] the site data can include the number of projects, active protocols, initial reviews, or new subjects accrued during a giving time period.); and 
present, via the user interface, the trial activity information (See Kalluri [0050] determining group metrics, can include a comparison and analysis of site data from other sites' clinic computing devices.).

Regarding claim 19, Kalluri in view of DeMeyer discloses the system of claim 18 as discussed above. Kalluri further discloses a system, wherein:
the trial activity information relates to number of studies seen, number of studies seen during a particular period, number of studies not interested, number of studies declined, number of studies in pipeline, number of studies in startup, number of studies running, total number of active patients, number of studies completed, total number of completed patients, or a combination thereof (See Kalluri [0035] the site data can include the number of projects, active protocols, initial reviews, or new subjects accrued during a giving time period.).

Regarding claim 20, Kalluri in view of DeMeyer discloses the system of claim 18 as discussed above. Kalluri further discloses a system, wherein:
the trial activity information include sponsorship information, contract research organization information, advertisement campaign information, or a combination thereof (See Kalluri [0022].).

Regarding claim 21, Kalluri in view of DeMeyer discloses the system of claim 16 as discussed above. Kalluri further discloses a system, wherein:
the data record is dynamically updated according to real-time determination of the performance metric (See Kalluri [0044] site data can be received automatically.).

	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chotai (U.S. 2006/0282244) teaches and discloses a system for modeling scenarios in clinical trials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619